Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-2, 5-16 are pending.  Claims 14-16 are withdrawn. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "like chromatography modules" in claims 1-3 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2 and 5-13 are rejected as well since they depend on claim 1. 
Claim 1 recites the limitation "a column inlet or outlet".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined, it is not clear if this is the same or different component.  C Claims 2 and 5-13 are rejected as well since they depend on claim 1.
Claim 2 recites the limitation "a valve opening member".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined, it is not clear if this is the same or different component.  C Claims 2 and 5-13 are rejected as well since they depend on claim 1.
Claim 2 recites the limitation "a valve".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined, it is not clear if this is the same or different component.  C Claims 2 and 5-13 are rejected as well since they depend on claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “valve opening member” in claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
Claims 1-2, 5-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/152788 by Gebauer in view of U.S. Patent No. 5,151,116 by Scholz et al. (Scholz). 
In regard to claims 1 and 5-7, Gebauer teaches a chromatography column module stackable with like chromatography modules (abstract; P1/L5-9).  Gebauer teaches a column chamber fluidically connected to a column inlet and outlet (abstract; Figure 3a; P7/L6 to P8/L4).  
Gebauer teaches in a separate embodiment that said column inlet and outlet each comprise a valve (P9/L27 to P10/L2; P13/L15 to P14/L4).  Gebauer teaches the valve is capable of moving from a closed position to an open position upon connection of said column inlet or outlet with a column inlet or outlet of a like chromatography module or with an outlet or inlet of a fluidics plate (P9/L27 to P10/L2). 
It would be readily apparent to one of ordinary skill in the art that valves can be incorporated into Figure 3 because it is a known way to control fluid flow through a system.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate valves, as taught by Gebauer, throughout the system at desired locations, such as for each column module in order to effectively control fluid flow through the system. 

Scholz teaches a stackable separation module with a column chamber and a valve (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).  Scholz teaches said valve comprises a spring loaded valve member resting on a valve seat when the valve is in the closed position (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of upon connection with a column inlet or outlet of a like chromatography column module a valve opening member causes said valve to move to an open position by urging said valve member away from said valve seat.  Scholz teaches said valve member comprises a frustoconical segment which is in sealing abutment against a frustoconical bore segment of said column inlet or outlet when the valve is in the closed position (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).   Scholz teaches said valve member is elastic and is intrinsically spring loaded by means of integral projections extending from the valve member and engaging a bore annular rim (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 7).  Scholz teaches spring loaded valves are capable of automatically opening 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an elastic spring loaded valve member with frustoconical bore segment, as taught by Scholz, in the apparatus of Gebauer in order to create a sealed environment capable of automatically opening and closing and forming a seal that does not contaminate the column components or materials being processed. 
Scholz teaches a stackable separation module with a column chamber and a valve (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).  Scholz further teaches each of the column inlet and outlet further comprise a valve opening member (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of acting upon said valve of a column inlet or outlet of a like chromatography column module upon connection. Scholz teaches said valve opening member is integral with said valve member (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 5). Scholz teaches said valve opening member extends through an outer aperture of said column inlet or outlet (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 6).  Scholz teaches spring loaded valves are capable of automatically opening and closing and forming seals in such a way that they do not come in contact with the material being processed (C4/L10-31).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a valve opening member integral with the valve member, as taught by Scholz, in the apparatus of Gebauer in order to create a sealed environment capable of automatically opening and closing and forming a seal that does not contaminate the column components or materials being processed. 
claims 2 and 5-6, Gebauer further teaches valves in the fluid conduits (P9/L26 to P10/L2).  Gebauer teaches valves control the blocking of a fluid conduit, opening of a fluid conduit or connecting two or more fluid conduits (P9/L26 to P10/L2).  Gebauer does not explicitly teach a valve opening member.  Gebauer does not explicitly teach said valve opening member is integral with said valve member (reading on claim 5).
Scholz teaches a stackable separation module with a column chamber and a valve (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).  Scholz further teaches each of the column inlet and outlet further comprise a valve opening member (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of acting upon said valve of a column inlet or outlet of a like chromatography column module upon connection. Scholz teaches said valve opening member is integral with said valve member (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 5). Scholz teaches said valve opening member extends through an outer aperture of said column inlet or outlet (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 6).  Scholz teaches spring loaded valves are capable of automatically opening and closing and forming seals in such a way that they do not come in contact with the material being processed (C4/L10-31).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a valve opening member integral with the valve member, as taught by Scholz, in the apparatus of Gebauer in order to create a sealed environment capable of automatically opening and closing and forming a seal that does not contaminate the column components or materials being processed. 
In regard to claim 8, Gebauer teaches each column inlet and outlet is an aseptic connector (P18/L11 to P19/L14).  Gebauer teaches each comprises a folded over protective film 
In regard to claim 9, Gebauer teaches said folded over protective film releasabily adheres to a flange mounted on, or forming an integral part of, an axially movable or deformable outer side wall surrounding said column inlet or outlet (P18/L11 to P19/L14). 
In regard to claim 13, Gebauer teaches an outer side wall (P21/L6-11).  Gebauer does not explicitly teach the outer side wall is capable of being removed after connection.   In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/152788 by Gebauer in view of U.S. Patent No. 5,151,116 by Scholz et al. (Scholz), as noted above, further in view of U.S. Patent Publication No. 2014/0251448 by Witt et al. (Witt). 
In regard to claims 10-11, modified Gebauer teaches all the limitations as noted above.  Modified Gebauer does not teach said outer side wall is telescopically movable relative to said column inlet or outlet.  Modified Gebauer does not teach said outer side wall comprises a bellows (reading on claim 11). 
Witt teaches a chromatography system with valves (abstract; [0006]).  Witt teaches bellows around valves in order to provide a damping means; and avoid effects of velocity claim 11). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a bellows around a valve which are telescopically movable, as taught by Witt, in the apparatus of Gebauer in order to provide damping and reduce the effects of velocity discontinuities associated with opening and closing valves. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO2011/152788 by Gebauer in view of U.S. Patent No. 5,151,116 by Scholz et al. (Scholz) further in view of U.S. Patent Publication No. 2014/0251448 by Witt et al. (Witt), as noted above, further in view of U.S. Patent Publication No. 2013/0094983 by Pelfrey (Pelfrey). 
In regard to claim 12, modified Gebauer teaches all the limitations as noted above.  Modified Gebauer does not teach said bellows is thermoplastic.  
Pelfrey teaches a thermoplastic bellows valve ([0016]).  Pelfrey teaches the 
It would be obvious to one of ordinary skill in the art that a bellows would be made from a thermoplastic material, as taught by Pelfrey, in the apparatus of modified Gebauer as it is a known material for a bellows valve which is pliable and bendable. 
Response to Arguments 
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s comments concerning the 112f interpretation of “valve opening member”; one skilled in the art would recognize that it could be built in a number of ways whether or not described in the specification so long as it urges the valve away from the valve seat; the valve opening member should not be interpreted under 112f; the Examiner does not find this persuasive. 
As noted above: If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The applicant has not presented a sufficient showing that the claim limitations recite sufficient structure. 
In regard to the applicant’s arguments concerning “like chromatography modules”; a person of ordinary skill in the art would understand they are very similar to one another and can be stacked; the Examiner does not find this persuasive. 
It is not clear is “like chromatography modules” refers to the stationary phase packing material, the structure of the module itself, or another feature. 
In regard to the applicant’s arguments that the references do not teach a spring loaded valve member; it is unclear which parts of Scholz’s device read on applicant’s claims since Scholz only illustrates a valve in an open position; Scholz does not teach a frustoconical segment or bore much less one in sealing abutment; the Examiner does not find this persuasive. 
Scholz teaches said valve comprises a spring loaded valve member resting on a valve seat when the valve is in the closed position (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of upon connection with a column inlet or outlet of a like chromatography column module a valve opening member causes said valve to move to an open position by urging said valve member away from said valve seat.  Scholz teaches said valve member comprises a frustoconical segment which is in sealing abutment against a frustoconical bore segment of said column inlet or outlet when the valve is in the closed position (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).   
Figure 1 and 3 clearly show a spring-loaded valve member.  Scholz at C4/L10-26 teaches a spring-loaded valve. 
Figure 3 shows 72/71 which read on frustoconical segments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777